UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4528


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOISES FRIAS-GUEVARA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00324-WO-1)


Submitted:   June 7, 2013                 Decided:   June 19, 2013


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Buchanan Eads, Raleigh, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Convicted     by    a     jury   of       one    count   of   conspiracy      to

“distribute 5 kilograms or more of . . . a detectable amount of

cocaine hydrochloride” in violation of 21 U.S.C. § 846, Moises

Frias-Guevara challenges his conviction on three grounds.

       Initially,     he       maintains     that      the   Government    failed    to

present sufficient evidence to convict him of conspiracy and so

the district court erred in denying his Fed. R. Crim. P. 29

motions for acquittal.              In evaluating the sufficiency of the

evidence, we must uphold a jury verdict if, viewed in the light

most favorable to the Government, substantial evidence supports

the verdict.        Glasser v. United States, 315 U.S. 60, 80 (1942);

United States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).                          The

crux of Frias-Guevara’s argument is that because Esteban Meneses

Vasquez, with whom he was alleged to have conspired, had agreed

to cooperate with the Government, there could not have been a

criminal conspiracy between them.                 See Appellant’s Br. at 16-23.

Even    if   this   is    so,    Frias-Guevara         cannot   prevail.      For   the

Government also presented evidence that another person, Jesus

Morales, who did not cooperate with the Government, conspired

with Frias-Guevara to distribute the controlled substance.

       In addition, although he posed no relevant objection in the

district court, Frias-Guevara now maintains that the district

court    committed       two    plain   errors.         Demonstrating      such   error

                                             2
presents a formidable challenge.                      See United States v. Olano,

507 U.S. 725, 732 (1993) (“There must be an error that is plain

and that affect[s] substantial rights.                         Moreover, . . . the

court    should     not   exercise      .    .    .   discretion      [to    correct   the

error]     unless    the       error    seriously          affect[s]    the     fairness,

integrity     or     public       reputation          of    judicial        proceedings.”

(internal quotation marks omitted)).                    Neither of Frias-Guevara’s

arguments meet this standard.

        The first plain error claim rests on the district court’s

asserted     error        in    failing          to   provide     a    curative        jury

instruction.        We recently considered and rejected an identical

argument in United States v. Byers, 649 F.3d 197, 213 (4th Cir.

2011).      We explained that even if a witness’s statement was

improper and inadmissible, “a district court does not commit

plain     error     merely       because         it    fails     to    give     curative

instructions sua sponte.”              Id.

        Frias-Guevara also asserts that the district court plainly

erred in failing to instruct the jury that a defendant cannot

conspire with a government agent.                     But this is not plain error

when the facts of the case make quite clear Frias-Guevara also

conspired with at least one person –- Morales -- who was not a

government agent.

        For these reasons, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

                                             3
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4